UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 [] TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) INDIANA35-2051170 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) (260) 427-7000 (Registrant’s telephone number) Indicate by check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [x] (Do not check if a smaller reporting company.) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2of the Exchange Act). Yes []No [ X ] Number of shares of the issuer’s common stock, without par value, outstanding as of May 3, 2013: 4,665,144. Forward-Looking Statements This report, including the section on “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, includes "forward-looking statements." All statements regarding our anticipated results or expectations, including our financial position, business plan and strategies, are intended to be forward-looking statements that, by their nature, are predictive and are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about our company. These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are not guarantees of future performance, speak only as of this date, and involve risks and uncertainties related to our banking business, or to general business and economic conditions that may affect our business, which may cause actual results to turn out differently. Typically, forward-looking statements are predictive and are not statements of historical fact, and the words "anticipate," "believe," "estimate," "seek," "expect," "plan," "intend," “think” and similar conditional expressions, as they relate to us or to management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, and although we have based these expectations upon beliefs and assumptions we believe to be reasonable, these expectations may prove to be incorrect.Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · the risk of being adversely affected by changes in laws and regulations by our regulators as a result of operating in a highly regulated banking environment; · the risk of generating a higher consolidated effective tax rate as a result of changes in tax laws, tax rates, or our ability to record taxable income; · the impact of a prolonged recession on our asset quality, the adequacy of our allowance for loan losses and the sufficiency of our capital; · the impact of a prolonged low interest rate environment on our ability to produce net interest income; · the effect of general economic and monetary conditions and the regulatory environment on our ability to attract deposits, make loans and achieve satisfactory interest spreads; · the impact of a high concentration of loans in commercial and commercial real estate loans; · the risk of further loan delinquencies and losses due to loan defaults by both commercial loan customers or a significant number of other borrowers; · the risk of further losses in our investment portfolio as a result of a higher concentration in municipal bonds that have more credit risk than government backed agencies; · restrictions or additional capital requirements imposed on us by our regulators, specifically Basel III; · dependence on our key banking and management personnel; and · the risk that our controls and procedures may fail or be circumvented. More detailed information about such risks and uncertainties may be found in our most recent Annual Report on Form 10-K, or, if applicable, in subsequently filed Forms 10-Q quarterly reports, under the captions “Forward-Looking Statements” and “Risk Factors,” which we file from time to time with the Securities and Exchange Commission. These reports are available on the Commission’s website at www.sec.gov, as well as on our website at www.towerbank.net. 1 INDEX PART I.FINANCIAL INFORMATION Item 1. Financial Statements page no. Consolidated Condensed Balance Sheets at March 31, 2013 (unaudited) and December 31, 2012 3 Consolidated Condensed Statements of Income and Comprehensive Income for the three months ended March 31, 2013 (unaudited) an March 31, 2012 (unaudited) 4 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2013 (unaudited) and March 31, 2012 (unaudited) 6 Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2013 (unaudited) and March 31, 2012 (unaudited) 7 Notes to Consolidated Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 4. Controls and Procedures 42 PART II.OTHER INFORMATION Item 1a. Risk Factors 43 Item 6. Exhibits 44 SIGNATURES 44 2 Tower Financial Corporation Consolidated Balance Sheets At March 31, 2013 (unaudited) and December 31, 2012 March 31, December 31, ASSETS Cash and due from banks $ $ Short-term investments and interest-earning deposits Federal funds sold Total cash and cash equivalents Long-term interest-earning deposits Trading securities - Securities available for sale, at fair value FHLB and FRB stock Loans held for sale Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Bank owned life insurance (BOLI) Other real estate owned (OREO) Prepaid FDIC insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings - Federal Home Loan Bank (FHLB) advances Junior subordinated debt Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock and paid-in-capital, no par value, 6,000,000 shares authorized; 4,941,994 issued at March 31, 2013 and December 31, 2012 4,665,144 and 4,735,144 shares outstanding at March 31, 2011 and December 31, 2012, respectively Retained earnings Accumulated other comprehensive income, net of tax of $1,312,873 at March 31, 2013 and $1,880,433 at December 31, 2012 Treasury stock, at cost, 276,850 and 206,850 shares at March 31, 2013 and December 31, 2012, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The following notes are an integral part of the financial statements. 3 Tower Financial Corporation Consolidated Statements of Income and Comprehensive Income For the three months ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, Interest income: Loans, including fees $ $ Securities - taxable Securities - tax exempt Other interest income Total interest income Interest expense: Deposits Short-term borrowings 1 7 FHLB advances Junior subordinated debt Total interest expense Net interest income Provision(credit) for loan losses ) Net interest income after provision(credit) for loan losses Noninterest income: Trust and brokerage fees Service charges Mortgage banking income Net gain on sale of available-for-sale securities Net debit card interchange income Earnings from BOLI Other income Total noninterest income Noninterest expense: Salaries and benefits Occupancy and equipment Marketing Data processing Loan and professional costs Office supplies and postage Courier services Business development Communications expense FDIC insurance premiums OREO, net ) Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ The following notes are an integral part of the financial statements. 4 Tower Financial Corporation Consolidated Statements of Income and Comprehensive Income (Continued) For the three months ended March 31, 2013 and 2012 (unaudited) Three Months Ended March 31, Net income: $ $ Other comprehensive income net of tax: Change in securities available-for-sale: Unrealized holding losses on securities for which other-than-temporary impairment has been recorded - ) Other-than-temporary impairment on available-for-sale securities associated with credit losses realized in income - - Other-than-temporary impairment on available-for-sale securities, recorded in other comprehensive income - ) Unrealized holding gains/(losses) on available-for-sale securities arising during the period ) Reclassification adjustment for gains realized in income on available-for-sale securities ) ) Net unrealized gains/(losses) ) Income tax expense/(benefit) ) Total other comprehensive income/(loss) ) Total comprehensive income $ $ Basic earnings per common share $ $ Diluted earnings per common share $ $ Average common shares outstanding Average common shares and dilutive potential common shares outstanding The following notes are an integral part of the financial statements. 5 Tower Financial Corporation Consolidated Statements of Changes in Stockholders' Equity For the three months ended March 31, 2013 and 2012 (unaudited) Preferred Stock Common Stock and Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Balance, January 1, 2012 $
